DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, Grant Griffith (Reg. No. 72,777), on 11/30/2021. The applicant attorney accepted the examiner suggested amendments in the language of claim 14 aimed at better explaining the inventive concept and for overcoming the prior art of record. Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:
Replace the claim 14 with the following claims below, with strikethrough (

14. (Currently Amended) The system of claim [[13]] 1, wherein training the key phrase spotting for each of the multiple, different key phrases comprises training the key phrase spotting system only for key phrases in a set of key phrases that includes the multiple, different key phrases and does not include the key phrase.
Reason for Allowance
Claims 1, 3-10, 14-16, and 18-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 11/15/2021 have been fully considered and are persuasive.  Thus, 35 USC 103 rejection to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “generating”, “training”, “predicting”, “receiving”, “generating”, and “providing” as recited in claim 1 or similarly recited in claims 19 and 20. More specifically, the limitation of “for each of multiple, different key phrases during a training process: generating, by a keyword encoder included in a key phrase spotting system, data representing the respective key phrase; and training the key phrase spotting system for the key phrase by adjusting one or more parameters in an encoder network that generates encoder output that represents an encoding of a current frame, wherein predicting sub-word units corresponding to the audio signal comprises predicting sub-word units corresponding to the audio signal using the attention output and the data representing the key phrase; receiving, by the key phrase spotting system, an audio signal encoding one or more utterances; while continuing to receive the audio signal, generating, by the key phrase spotting system, an attention output using an attention mechanism that is configured to compute the attention output based on a series of 
Therefore, claim 1 is deemed allowable. Claims 19 and 20 are also deemed allowable for the same reason. Claims 3-10, 14-16, and 18 depend on and further limit independent claims 1, 19 and 20, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659